DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election traverse Invention I including claims 1-8 in the reply filed on 12/07/2020 is acknowledged. Moreover, Applicant’s election of species 1 including claims 1-8 in the reply filed on 12/07/2020 is acknowledged, however, because the applicant did not distinctly and specifically point out the supposed errors in the species restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
From further consideration, the inventions are distinct, each from the other because of the following reasons:
Inventions I (claims 1-8) and II (claims 9-15) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination (a cooking system comprises a microwave and a display device) as claimed does not require the particulars of the subcombination (a microwave comprises a processor and a communicator) as claimed because 
Inventions I (claims 1-8) and II (claims 16-20) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination (a cooking system comprises a microwave and a display device) as claimed does not require the particulars of the subcombination (a display device comprises a processor and a communicator) as claimed because the microwave could comprise a communicator and a processor, wherein the processor of the display device is configured to identify the bubbles, the smoke, or the blurriness based on the image and control the electronic, the hood or the fan.  The subcombination has separate utility such as the display device could comprise a communicator and a processor, wherein the processor of the microwave is configured to identify the bubbles, the smoke, or the blurriness based on the image and control the electronic, the hood or the fan.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  
Inventions II (claims 9-15) and III (claims 16-20) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of invention III has separate utility such as the display device could comprise a communicator and a processor, wherein the processor of the microwave is configured to identify the bubbles, the smoke, or the blurriness based on the image and control the electronic, the hood or the fan, wherein subcombination of Invention II has separate utility such as the microwave could comprise a communicator and a processor, wherein the processor of the microwave is configured to identify the bubbles, the smoke, or the blurriness based on the image and control the electronic, the hood or the fan.See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/09/2018, 02/27/2019 and 02/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a hood and an electronic unit in claim 7. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over US 20190154267 A1 to Garces et al. (“Garces”).

Regarding claim 1, Garces discloses, a cooking system (see Fig. 1), comprising:
a microwave (see system 100 in Fig. 1, wherein the hood casing 116 could be part of a microwave or other appliance designed to be located over cooktop surface 324) configured to:
in response to a received user command (see user 402 in Fig. 5, and disclosed in para 0034 “one or more microphones (not pictured) may be associated with one or more of the camera assemblies 114A, 114B to capture and transmit audio signal(s) coinciding (or otherwise corresponding) with the captured image signal(s)”), generate a first image by photographing a cooktop (see cooktop appliance 300) located below the microwave (see Fig. 1) through a first camera (see camera 114A, or 114B and disclosed in para 0034 “multiple camera assemblies 114A, 114B are provided to capture images (e.g., static images or dynamic video) of a portion of cooktop appliance 300 or an area adjacent to cooktop appliance 300”) or generate a second image by photographing an inside of the microwave through a second camera, and
transmit at least one of the first image and the second image to a display device (see image monitor 112, remote server 404, or user device 408 and disclosed in para 0072 “User device 408 can be any type of device, such as, for example, a personal computing device (e.g., laptop or desktop), a mobile computing device (e.g., smartphone or tablet)”); and
a display device (112, 404, or 408) configured to:
receive at least one of the first image and the second image from the microwave, and display the received at least one image (see Fig. 5 and disclosed in para 0034 “Once received by controller 510A, the image signal may be further processed at controller 510A or transmitted to a separate device (e.g., remote server 404--FIG. 5) in live or real-time for remote viewing (e.g., via one or more social media platforms)”).

Regarding claim 2, Garces discloses, wherein the display device (112, 404, or 408), in response to receiving of a user input (see Fig. 5), is further configured to transmit a control command for controlling at least one of the microwave (110) and the cooktop (300) to the microwave and

receive the control command from the display device, and
controls operations of at least one of the microwave and the cooktop according to the received control command (see Fig. 5 and disclosed in para 0075 “User 402 may wish to operate interactive assembly 110 remotely.  In particular, user may wish to operate operational features that include activating portions of interactive assembly 110 (e.g., camera assembly 114, lighting assembly 134, image monitor 112, or ventilation assembly 140), turning on cooktop appliance 300, selecting a temperature or heat setting for cooktop appliance 300, or choosing a mode of operation of interactive assembly 110”).

Regarding claim 4, Garces discloses, wherein while a content is being displayed on the display device, the display device is further configured to: in response to a received user input to display at least one image out of the first image and the second image is received, receive the at least one image out of the first image and the second image from the microwave; and overlap the received at least one image with the content; and display the received at least one image with the content (disclosed in para 0043 and 0044 “image monitor 112 may present a remotely captured image, such as a live (e.g., real-time) dynamic video stream received from a separate user or device.  As yet another example, image monitor 112 may present a graphical user interface (GUI) that allows a user to select or manipulate various operational features of interactive assembly 110 or cooktop appliance 300. During use of such GUI embodiments, a user may engage, select, or adjust the image presented at image monitor 112 through any suitable input, such as gesture controls detected through second camera assembly 114B, voice controls detected through one or more microphones, associated touch panels (e.g., capacitance or resistance touch panel) or sensors overlaid across imaging surface 138, etc…During use, a user standing in front of cooktop appliance 300 may thus see the optically-viewable picture (e.g., recipe, dynamic video stream, graphical user interface, etc.) displayed at the imaging surface 138”).

Regarding claim 5, Garces discloses, wherein the display device is further configured to, in response to a received user input, to change at least one of a size and a position of the displayed at least one image, change at least one of a size and a position of the displayed at least one image according to the received user input (disclosed in para 0043 and 0044 “image monitor 112 may present a remotely captured image, such as a live (e.g., real-time) dynamic video stream received from a separate user or device.  As yet another example, image monitor 112 may present a graphical user interface (GUI) that allows a user to select or manipulate various operational features of interactive assembly 110 or cooktop appliance 300. During use of such GUI embodiments, a user may engage, select, or adjust the image presented at image monitor 112 through any suitable input, such as gesture controls detected through second camera assembly 114B, voice controls detected through one or more microphones, associated touch panels (e.g., capacitance or resistance touch panel) or sensors overlaid across imaging surface 138, etc…During use, a user standing in front of cooktop appliance 300 may thus see the optically-viewable picture (e.g., recipe, dynamic video stream, graphical user interface, etc.) displayed at the imaging surface 138”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190154267 A1 to Garces et al. (“Garces”) in view of US 20170299194 A1 to Kamei et al. (“Kamei”).

Regarding claim 3, Garces discloses substantially all the limitations in claim 1.
Garces further discloses, wherein the first camera (114 A) photographs a the cooktop (300) from a first photographing direction (see Fig. 1), and the second camera (114B),
wherein the microwave is further configured to modify the first image that photographs (see Fig. 3 and disclosed in para 0044 “During use, a user standing in front of cooktop appliance 300 may thus see the optically-viewable picture (e.g., recipe, dynamic video stream, graphical user interface, etc.) displayed at the imaging surface 138.  Optionally, the imaging surface 138 may be positioned at a rearward non-orthogonal angle relative to the vertical direction V. In other words, the imaging surface 138 may be inclined such that an upper edge of the imaging surface 138 is closer to the rear end 128 of hood casing 116 than a lower edge of the imaging surface 138 is.  In some such embodiments, the non-orthogonal angle is between 1.degree.  and 15.degree.  relative to the vertical direction V. In certain embodiments, the non-orthogonal angle is between 2.degree.  and 7.degree.  relative to the vertical direction V”) .
However, Garces does not explicitly disclose, wherein the first camera photographs a first cooking container positioned on the cooktop from a first photographing direction, and the second camera photographs a second cooking container positioned inside the microwave in a second photographing direction.
Nonetheless, Kamei teaches, wherein the first camera (see camera 192 in Fig. 1) photographs a first cooking container positioned on the cooktop (see the cooking container 400 placed on the IH cooking heater 300) from a first photographing direction (disclosed in para 0068 “from a position above the cooking container 400”), and the second camera (see cameras the cameras 192R, 192U, 192L in the microwave chamber 350 in Fig. 12) photographs a second cooking container (see cooking container 400, 400a-c in microwave chamber 350) positioned inside the microwave in a second photographing direction (see Fig. 12),
wherein the microwave (350) is further configured to modify the first image that (see Fig. 1, wherein the container is captured by camera 192 located above the container 400) and the second image that photographs the second cooking container in the second photographing direction (see Fig. 12, wherein the container is captured by cameras 192 L, R, U  located on the left, the right, and above the container 400, respectively) to images corresponding to a third photographing direction, wherein the third photographing direction corresponds to a vertical direction of the first and second cooking container (see image P1 in Fig. 3-5, and Fig. 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces wherein the first camera located below the microwave photographs a first cooking container positioned on the cooktop from a first photographing direction, and to modify the microwave system of Garces wherein the microwave further comprises the second camera located inside the microwave chamber that configured to photograph a second cooking container positioned inside the microwave in a second photographing direction as taught and/or suggested by Kamei in order to allow a user to be properly notified of an overheated portion of a cooking container while cooking on the cooktop or inside the microwave as disclosed in para 0010 by Kamei.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190154267 A1 to Garces et al. (“Garces”) in view of US 20100231506 A1 to Pryor (“Pryor”).

Regarding claim 6, Garces discloses substantially all the limitations in claim 1.
Garces further discloses, the microwave (100) is further configured to identify a heating (see Fig. 1), based on the image, and transmits a notification message indicating the identified heating environment on the cooktop to the display device; and the display device is further configured to display the notification message received from the microwave (see Fig. 5 and disclosed in para 0034 “Once received by controller 510A, the image signal may be further processed at controller 510A or transmitted to a separate device (e.g., remote server 404--FIG. 5) in live or real-time for remote viewing (e.g., via one or more social media platforms)”).
However, Garces does not explicitly disclose, the microwave is further configured to: identify a degree of bubble generation in a cooking container located inside the microwave or a cooking container positioned on the cooktop, based on the first image and the second image, and transmits a notification message indicating the identified degree of bubbles to the display device; and the display device is further configured to display the notification message received from the microwave.
Nonetheless, Pryor teaches, a cooking system (see Fig. 14) with a camera (see camera 1401) that is configured to capture an image (see image 1600 in Fig. 16) a water boiling in a pan on a range burner (see Fig. 16) and identify a degree of bubble generation in a cooking container based on the image (disclosed in para 0200 and 0201 “If the stove control and camera are controlled by a common computer system such as 1410, the camera may be used to look at the image region of a burner when that burner is on.  A pan image thereon is detected and this indicates it may need to be monitored for boiling conditions… This can be determined by looking at the image region 1637 in the central area of the burner where all pans are placed such as 1650 and analyzing the effect of bubbles in the water on the image.  The more high spatial frequency change in the image, the more bubbles and the higher the state of boiling”), and (disclosed in para 0202 “The simplest action in the boiling water monitor is to sound an audio or visual alarm that the water is boiling…Conversely if boiling is supposed to happen and doesn't, it can also signal an alarm”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces wherein the microwave is further configured to: identify a degree of bubble generation in a cooking container located inside the microwave or a cooking container positioned on the cooktop, based on the first image and the second image, and transmits a notification message indicating the identified degree of bubbles to the display device; and the display device is further configured to display the notification message received from the microwave as taught and/or suggested by Pryor in order to monitor the state of boiling and notify user as need as disclosed in para 0202 by Pryor.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190154267 A1 to Garces et al. (“Garces”) in view of CN107504536A to Wu (“Wu”).

Regarding claim 7, Garces discloses substantially all the limitations in claim 1.
Garces further discloses, the microwave (100) is further configured to identify a heating environment on the cooktop (see Fig. 1), based on the image, and transmits a notification message indicating the identified heating environment on the cooktop to the display device; and the display device is further configured to display the notification message received from the (see Fig. 5 and disclosed in para 0034 “Once received by controller 510A, the image signal may be further processed at controller 510A or transmitted to a separate device (e.g., remote server 404--FIG. 5) in live or real-time for remote viewing (e.g., via one or more social media platforms)”), and a hood (disclosed in para 0033 “hood casing 116 is formed as a range hood.  As will be described in detail below, a ventilation assembly 140 within hood casing 116 may thus direct an airflow from the open region 130 and through hood casing 116.  However, a range hood is provided by way of example only.  Other configurations may be used within the spirit and scope of the present disclosure.  For example, hood casing 116 could be part of a microwave or other appliance designed to be located over cooktop surface 324.  Moreover, although a generally rectangular shape is illustrated, any suitable shape or style may be adapted to form the structure of hood casing 116”).
However, Garces does not explicitly disclose, the microwave is further configured to identify a degree of smoke generation in a cooking container positioned inside the microwave or in a cooking container positioned on the cooktop, based on the first image and the second image, transmit a notification message indicating the identified degree of smoke, and when the identified degree of smoke is greater than or equal to a predetermined threshold value, stop an electronic unit or drive a hood of the microwave.
Nonetheless, Wu teaches, the system is configured to identify a degree of smoke generation in a cooking container positioned on the cooktop based on the image captured by the camera , transmit a notification message indicating the identified degree of smoke, and when the identified degree of smoke is greater than or equal to a predetermined threshold value, stop an electronic unit or drive a hood of the microwave (disclosed in para 0008-009 of the summary of the invention of the English Translation “The image sensor is also provided with a visible light laser source, which is used for correcting the angle of the mirror, and the generated visible laser light is reflected by the reflector onto the cooktop or the pan under the exhaust hood. The hood also has a control unit. The control unit receives the image acquired by the image sensor and determines whether smoke is generated. If the control unit determines that there is smoke generation, the exhaust fan of the hood is turned on”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces wherein the microwave is further configured to identify a degree of smoke generation in a cooking container positioned inside the microwave or in a cooking container positioned on the cooktop, based on the first image and the second image, transmit a notification message indicating the identified degree of smoke, and when the identified degree of smoke is greater than or equal to a predetermined threshold value, stop an electronic unit or drive a hood of the microwave; and the display device is further configured to display the notification message received from the microwave as taught and/or suggested by Wu in order to accurately detect the fumes produced during cooking and to control fumes in a timely manner to draw fumes away as disclosed in para 0004 of the Background technique by Wu.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190154267 A1 to Garces et al. (“Garces”) in view of US 20110188702 A1 to Haas et al. (“Haas”).

Regarding claim 8, Garces discloses substantially all the limitations in claim 1.
Garces further discloses, the microwave (100) is further configured to identify the image captured by the camera (114A or 114B), and further comprises a fan (see air handler 142 is a tangential fan).
However, Garces does not explicitly disclose, wherein the microwave is further configured to identify a degree of blur from at least one image out of the first image and the second image, when the degree of blur is greater than or equal to a preset threshold value, identify a camera that photographs an image out of the first camera and the second camera, and operates a fan that is provided in a vicinity of the identified camera.
Nonetheless, Haas teaches, the system is configured to configured to identify a degree of blur from the image, when the degree of blur is greater than or equal to a preset threshold value and operates a fan that is provided in a vicinity of the identified camera (disclosed in para 0039 “Since a blurred image results from a fog, the method estimates the degree of image blurredness for fog determination.  Based on the fog level, the method increases the fan speed to counter the fog until the image clears up”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the microwave system of Garces wherein the microwave is further configured to identify a degree of blur from at least one image out of the first image and the second image, when the degree of blur is greater than or equal to a preset threshold value, identify a camera that photographs an image out of the first camera and the second camera, and operates a fan that is provided in a vicinity of the identified camera as taught and/or suggested by Haas in order to protect the camera with an anti-fog as disclosed in para 0037 by Haas.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761